308 N.Y. 869 (1955)
In the Matter of Fiesta Realty Corp., Appellant,
v.
Joseph D. McGoldrick, as State Rent Administrator, Respondent, and Eusmelis Santiago et al., Interveners-Respondents.
Court of Appeals of the State of New York.
Argued January 19, 1955.
Decided March 11, 1955
George B. Tepper for appellant.
Beatrice Shainswit and Hortense W. Gabel for State Rent Administrator, respondent.
John W. Williams and Harry Wallach for interveners-respondents.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order reversed and petition dismissed, without costs, upon the ground that the order of remand by the State Rent Administrator to the local rent administrator to fix maximum rent did not finally determine the rights of the parties, and that whether this building is subject to rent control cannot be reviewed under these circumstances until a maximum rent has been fixed (Civ. Prac. Act, § 1285, subd. 3; L. 1946, ch. 274, § 9, subd. 1, as amd. by L. 1951, ch. 443). No opinion.